DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group II, claims 46 and 48 in the reply filed on 12/18/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant has cancelled all claims restricted to Group I and set forth new claims 60-70 in their response.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 69 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 69 depends from claims 46 and 48, however claim 48 already recites that the administration is repeated, thus claim 69 does not further limit claim 48. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 46, 48 and 60-70 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kishimoto et al. (US 2016/0067228 A1, published 3/10/2016).
	Regarding claims 46, 60 and 69, Kishimoto et al. teach a method of establishing an anti-viral vector attenuated response in a subject by repeatedly concomitant administration of a viral transfer vector, synthetic nanocarriers comprising an immunosuppressant and an anti-IgM (i.e. antibodies against CD19) agent to a subject (pg. 1 parags. 4 and 16, pg. 3 parag. 47, pg. 4 parag. 53, pg. 7 parag. 90 and pg. 23 parag. 204).
	Regarding claim 48, Kishimoto teaches a method of escalating transgene expression of a viral transfer vector by repeatedly concomitant administration of a viral transfer vector, synthetic nanocarriers comprising an immunosuppressant and an anti-IgM (i.e. CD19) agent to a subject (pg. 1 parag. 16 and the citations above).
	Regarding claim 61, Kishimoto teaches that their synthetic nanocarriers comprise polymeric nanoparticles (pg. 3 parag. 48).
	Regarding claim 62, Kishimoto teaches that the vector can be a retroviral, adenoviral, lentiviral or AAV transfer vector (pg. 2 parag. 35).

	Regarding claim 64, Kishimoto teaches load of immunosuppressant is between 0.1% and 50% (weight/weight) (pg. 4 parag. 50).
	Regarding claim 65, Kishimoto teaches that the immunosuppressant is an inhibitor of the NF-κB pathway (pg. 4 parag. 51).
	Regarding claims 66 and 67, Kishimoto teaches that the immunosuppressant is an mTOR inhibitor such as rapamyacin (pg. 10 parag. 121).
	Regarding claim 68, Kishimoto teaches that aspect ratio is greater than 1:1 or 1:10 (pg. 14 parag. 140).
Regarding claim 70, Kishimoto teaches that the administration can be simultaneous (pg. 7 parag. 90.
Thus the teachings of Kishimoto clearly anticipate claims 46, 48 and 60-70.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A MONTANARI whose telephone number is (571)272-3108.  The examiner can normally be reached on M-Tr 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shukla Ram can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID A MONTANARI/Examiner, Art Unit 1632